Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli, Reg. No. 39,533; on October 28, 2021.
The application has been amended as follows: 

In claim 8, after “the method comprising:” in line 10, insert the following paragraph:
 --disposing the thread distally with respect to the intersection portion in a space between the first and second extensions;--.

In claim 9, line 2, “being” was deleted, and in its place, --is--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a suture locking device comprising, inter alia: a pressing tube extending along a 
With respect to base claim 8, none of the prior art of record, alone or in combination, discloses a method of locking a thread using a suture locking device, the suture locking device including, a pressing tube extending along a longitudinal direction axis from a proximal side to a distal side, a hollow portion being formed inside the pressing tube, a locking member configured to be inserted in the hollow portion, the locking member including a first extension, a second extension, and an intersection portion where the first extension and the second extension intersect when viewed from a width direction intersecting with the longitudinal direction, the method comprising, inter alia: disposing the thread proximally with respect to the intersection portion with the 
For comparison to the present invention, prior-art reference Kobayashi et al. (U.S. Pat. No. 8,900,254) discloses a suture locking device and a method with the device, the device comprising, inter alia: a pressing tube extending along a longitudinal axis from a proximal side to a distal side, a hollow portion being formed inside the pressing tube; and a locking member, the locking member including: a loop portion forming a proximal end of the locking member when viewed from a width direction intersecting with a direction along the longitudinal axis; a first extension extending from the loop portion towards the distal side, and a second extension extending from the loop portion towards the distal side, and an intersection portion where the first and second extensions intersect at a distal end of the loop portion when view from a width direction intersecting with direction along the longitudinal axis.  However, Kobayashi et al. do not disclose that a gap is formed at the intersection portion between the first extension and the second extension, the gap being formed in the width direction when the loop portion protrudes from a distal end of the pressing tube to the distal side, and wherein the locking member is configured such that the gap is closed or reduced when the loop portion is deformed by an inward pressing from the pressing tube.  Additionally, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771